Name: Commission Regulation (EC) NoÃ 1549/2007 of 20 December 2007 amending Regulation (EC) NoÃ 616/2007 opening and providing for the administration of certain Community tariff quotas in the sector of poultrymeat originating in Brazil, Thailand and other third countries
 Type: Regulation
 Subject Matter: Asia and Oceania;  animal product;  international trade;  trade;  tariff policy;  America;  cooperation policy
 Date Published: nan

 21.12.2007 EN Official Journal of the European Union L 337/75 COMMISSION REGULATION (EC) No 1549/2007 of 20 December 2007 amending Regulation (EC) No 616/2007 opening and providing for the administration of certain Community tariff quotas in the sector of poultrymeat originating in Brazil, Thailand and other third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organisation of the market in poultrymeat (1), and in particular Article 6(1) thereof, Having regard to Council Decision 2007/360/EC of 29 May 2007 on the conclusion of Agreements in the form of Agreed Minutes between the European Community and the Federal Republic of Brazil, and between the European Community and the Kingdom of Thailand pursuant to Article XXVIII of the General Agreement on Tariffs and Trade 1994 (GATT 1994) relating to the modification of concessions with respect to poultry meat (2), and in particular Article 2 thereof, Whereas: (1) Commission Regulation (EC) No 616/2007 (3) allows for processors to apply for import licences under certain conditions. (2) Salted poultrymeat falling within CN code 0210 99 39 is not covered by Regulation (EEC) No 2777/75. Consequently, operators traditionally importing that product should be allowed to benefit from the special quota for salted poultrymeat. (3) One of the conditions referred to in Regulation (EC) No 616/2007 is that the processing must have been carried out using poultrymeat of CN codes 0207 or 0210 and result in poultrymeat preparations of CN code 1602 covered by Regulation (EEC) No 2777/75. (4) As Regulation (EEC) No 2777/75 does not cover homogenised preparations of CN code 1602 10, and some operators specialised in this type of processing have expressed an interest in participating in the quotas opened by Regulation (EC) No 616/2007, such processed products should be included, but not homogenised products containing meats other than poultrymeat. (5) Experience has shown that the quantities available for groups 6 and 8 are not utilised. One of the reasons for this under-utilisation is the fact that the minimum quantity for which an operator can apply, set at 100 tonnes in the Regulation, is too large, as the markets in question are often niche markets. (6) The minimum quantity for which each operator can apply should therefore be reduced for these specific groups. (7) Import licences are issued to operators by the Member States more than two months before the start of the sub-period or period in question, and therefore more than two months before the start of their period of validity. There is a particularly long gap between the issue of the licences and the period when operators are able to use them to import. (8) To avoid a situation where some licences are used to import before the start of their period of validity, the start date of the validity period should be printed on the import licences. (9) Regulation (EC) No 616/2007 should be amended accordingly. (10) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 616/2007 is hereby amended as follows: 1. Article 4(1) is replaced by the following: For the purposes of applying Article 5 of Regulation (EC) No 1301/2006, import licence applicants shall, when presenting their first application as regards a given quota period, furnish proof that they imported or exported, during each of the two periods referred to in that Article, at least 50 tonnes of products covered by Regulation (EEC) No 2777/75 or of salted poultrymeat falling within CN code 0210 99 39. 2. In Article 4(2) the first subparagraph is replaced by the following: By way of derogation from Article 5 of Regulation (EC) No 1301/2006 and paragraph 1 of this Article, import licence applicants may, when presenting their first application as regards a given quota period, also furnish proof that they processed, during each of the two periods referred to in Article 5 of Regulation (EC) No 1301/2006, at least 1 000 tonnes of poultrymeat of CN codes 0207 or 0210 to produce preparations of poultrymeat of CN code 1602 covered by Regulation (EEC) No 2777/75 or homogenised preparations of CN code 1602 10 00 containing no meat other than poultrymeat. 3. In Article 4(5), the second subparagraph is replaced by the following: For Groups Nos 3, 6 and 8 the minimum quantity for licence applications shall be reduced to 10 tonnes. 4. Part B of Annex II is replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 282, 1.11.1975, p. 77. Regulation as last amended by Regulation (EC) No 679/2006 (OJ L 119, 4.5.2006, p. 1). (2) OJ L 138, 30.5.2007, p. 10. (3) OJ L 142, 5.6.2007, p. 3. ANNEX B. Entries referred to in the second subparagraph of Article 4(7): in Bulgarian : Ã Ã °Ã ¼Ã °Ã »Ã Ã ²Ã °Ã ½Ã µ Ã ½Ã ° Ã Ã Ã ¢, Ã ºÃ °Ã ºÃ Ã ¾ Ã ¿ÃÃ µÃ ´Ã ²Ã ¸Ã ¶Ã ´Ã ° Ã Ã µÃ ³Ã »Ã °Ã ¼Ã µÃ ½Ã  (Ã Ã )   616/2007 Ã  Ã ´Ã µÃ ¹Ã Ã Ã ²Ã ¸Ã µ Ã ¾Ã  ¦ in Spanish : reducciÃ ³n del AAC tal como prevÃ © el Reglamento (CE) no 616/2007 VÃ ¡lida desde el ¦ in Czech : SnÃ ­Ã ¾enÃ ­ celnÃ ­ sazby podle naÃ Ã ­zenÃ ­ (ES) Ã . 616/2007 PlatnÃ © ode dne ¦ in Danish : NedsÃ ¦ttelse af FFT-toldsatser, jf. forordning (EF) nr. 616/2007 Gyldig fra den ¦ in German : ErmÃ ¤Ã igung des Zollsatzes des GZT gemÃ ¤Ã  der Verordnung (EG) Nr. 616/2007 GÃ ¼ltig ab dem ¦ in Estonian : Ã ¼hise tollitariifistiku maksumÃ ¤Ã ¤ra vÃ ¤hendamine vastavalt mÃ ¤Ã ¤rusele (EÃ ) nr 616/2007 Kehtib alates ¦ in Greek : Ã ¼Ã µÃ ¯Ã Ã Ã · Ã Ã ¿Ã Ã ´Ã ±Ã Ã ¼Ã ¿Ã  Ã Ã ¿Ã Ã Ã  Ã ÃÃ Ã  ÃÃ Ã ¿Ã ²Ã »Ã ­ÃÃ µÃ Ã ±Ã ¹ Ã Ã Ã ¿Ã ½ Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 616/2007 ÃÃ Ã Ã Ã µÃ ¹ Ã ±ÃÃ  ¦ in English : reduction of CCT duty pursuant to Regulation (EC) No 616/2007 valid from ¦ in French : rÃ ©duction du TDC comme prÃ ©vu au rÃ ¨glement (CE) no 616/2007 Valable Ã partir du ¦ in Italian : riduzione del dazio TDC come prevede il regolamento (CE) n. 616/2007 Valido a decorrere dal ¦ in Latvian : KopÃ jÃ  muitas tarifa (KMT) samazinÃ jums, kÃ  paredzÃ ts RegulÃ  (EK) Nr. 616/2007 PiemÃ rojams no ¦ in Lithuanian : BMT muito sumaÃ ¾inimai, nustatyti Reglamente (EB) Nr. 616/2007 Galioja nuo ¦ in Hungarian : A 616/2007/EK rendeletben elÃ Ã ­rt KTV csÃ ¶kkentÃ ©s Ã rvÃ ©nyessÃ ©g kezdete ¦ in Maltese : Tnaqqis tat-Tariffa Doganali Komuni kif jipprovdi r-Regolament (CE) Nru 616/2007 Valida mid-data ¦ in Dutch : Verlaging van het GDT overeenkomstig Verordening (EG) nr. 616/2007 Geldig vanaf ¦ in Polish : CÃ a WTC obniÃ ¼one jak przewidziano w rozporzÃ dzeniu (WE) nr 616/2007 WaÃ ¼ne od dnia [ ¦] r. in Portuguese : ReduÃ §Ã £o do direito da pauta aduaneira comum prevista no Regulamento (CE) n.o 616/2007 VÃ ¡lida a partir de ¦ in Romanian : reducerea TVC Ã ®n conformitate cu Regulamentul (CE) nr. 616/2007 Valabil de la ¦ in Slovak : ZnÃ ­Ã ¾enie cla SCS podÃ ¾a nariadenia (ES) Ã . 616/2007 PlatnÃ © od ... in Slovenian : Skupna carinska tarifa, zniÃ ¾ana v skladu z Uredbo (ES) Ã ¡t. 616/2007 Velja od ¦ in Finnish : Asetuksessa (EY) N:o 616/2007 sÃ ¤Ã ¤detty yhteisen tullitariffin alennus Voimassa alkaen ¦ in Swedish : Minskning av gemensamma tulltaxan i enlighet med fÃ ¶rordning (EG) nr 616/2007 Giltig fr.o.m. ¦